Exhibit 10.23

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned MONOGRAM
RESIDENTIAL TRUST, INC., a Maryland corporation (“REIT”), MONOGRAM RESIDENTIAL,
INC., a Delaware corporation (“General Partner”), MR BUSINESS TRUST, a Maryland
business trust (“Limited Partner”), MONOGRAM RESIDENTIAL ADDISON CIRCLE, LLC, a
Delaware limited liability corporation (“Addison”), MONOGRAM RESIDENTIAL
PEMBROKE, LLC, a Delaware limited liability company (“Pembroke”), the other
“Subsidiary Guarantors” (as defined in the Credit Agreement) that are a party
hereto and the Additional Guarantors which may hereafter become a party hereto,
if any (hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively, as “Subsidiary Guarantors”; REIT, General Partner, Limited
Partner, Addison, Pembroke and the Subsidiary Guarantors are sometimes
hereinafter referred to individually as a “Guarantor” and collectively as
“Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”, which term shall also include each other Lender which may now be or
hereafter become a party to the “Credit Agreement” (as hereinafter defined), any
Lender acting as the Issuing Lender under the Credit Agreement and shall also
include any such individual Lender acting as agent for all of the Lenders), to
extend credit or otherwise provide financial accommodations to MONOGRAM
RESIDENTIAL OP LP, a Delaware limited partnership (“Borrower”) under the Credit
Agreement, and seeking to induce the Lender Hedge Providers to provide final
accommodations by entering into derivative contracts that may give rise to Hedge
Obligations, which extension of credit and provision of financial accommodations
will be to the direct interest, advantage and benefit of Guarantors, Guarantors
do hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantee to Lender and the Lender Hedge Providers the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender and Lender Hedge Providers (hereinafter referred to
collectively as the “Obligations”) (capitalized terms that are used herein that
are not otherwise defined herein shall have the meanings set forth in the Credit
Agreement):
(a)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders in the aggregate principal face amount of
up to Two Hundred Million and No/100 Dollars ($200,000,000.00), and of the Swing
Loan Note made by Borrower to the order of the Swing Loan Lender in the
principal face amount of Twenty-Five Million and No/100 Dollars
($25,000,000.00), together with interest as provided in the Revolving Credit
Notes and the Swing Loan Note and together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases and extensions
thereof; and
(b)    the full and prompt payment and performance of any “Hedge Obligations”
(as defined in the Credit Agreement); and
(c)    the full and prompt payment and performance when due of any and all
obligations of Borrower and any Guarantor to Lender under the Security
Documents, together with any

1

--------------------------------------------------------------------------------




replacements, supplements, renewals, modifications, consolidations, restatements
and extensions thereof; and
(d)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain Credit Agreement dated of even date herewith (as
replaced, supplemented, amended, modified, consolidated, restated, increased or
extended, hereinafter referred to as the “Credit Agreement”) among Borrower,
KeyBank, for itself and as agent, and the other lenders now or hereafter a party
thereto, together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Revolving Credit Notes, the
Swing Loan Note and each of the notes described in this subparagraph (b) are
hereinafter referred to collectively as the “Note”); and
(e)    the full and prompt payment and performance of any and all obligations of
Borrower to Lender and Issuing Lender under the terms of the Credit Agreement,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, and extensions thereof; and
(f)    the full and prompt payment and performance of any and all other
obligations of Borrower to Lender under any other agreements, documents or
instruments now or hereafter evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note or the Credit Agreement (the Note, the Credit
Agreement, the Security Documents and said other agreements, documents and
instruments are hereinafter collectively referred to as the “Loan Documents” and
individually referred to as a “Loan Document”). Without limiting the generality
of the foregoing, Guarantors acknowledge the terms of Section 2.11 of the Credit
Agreement pursuant to which the Total Commitment under the Credit Agreement may
be increased to up to $400,000,000.00 and agree that this Guaranty shall extend
and be applicable to each new or replacement note delivered by the Borrower in
connection with any such increase of the Total Commitment and all other
obligations of Borrower under the Loan Documents as a result of such increase
without notice to or consent from Guarantors, or any of them.
Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.
1.    Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby
agree that following and during the continuance of an Event of Default under the
Loan Documents if the Note is not paid by Borrower in accordance with its terms,
or if any and all sums which are now or may hereafter become due from Borrower
to Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by such Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations. Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby,

2

--------------------------------------------------------------------------------




or any portion thereof, or to enforce this Guaranty, and until paid to Lender,
such sums shall bear interest at the Default Rate set forth in Section 4.11 of
the Credit Agreement unless collection from Guarantors of interest at such rate
would be contrary to applicable law, in which event such sums shall bear
interest at the highest rate which may be collected from Guarantors under
applicable law.
2.    Reinstatement of Refunded Payments. If, for any reason, any payment to
Lender of any of the Obligations guaranteed hereunder is required to be
refunded, rescinded or returned by Lender to Borrower, or paid or turned over to
any other Person, including, without limitation, by reason of the operation of
bankruptcy, reorganization, receivership or insolvency laws or similar laws of
general application relating to creditors’ rights and remedies now or hereafter
enacted, Guarantors agree to pay to the Lender on demand an amount equal to the
amount so required to be refunded, paid or turned over (the “Turnover Payment”),
the obligations of Guarantors shall not be treated as having been discharged by
the original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.
3.    Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any Guarantor or any other Person
or entity, either with or without consideration: release or surrender any lien
or other security of any kind or nature whatsoever held by it or by any Person,
firm or corporation on its behalf or for its account, securing any indebtedness
or liability hereby guaranteed; substitute for any collateral so held by it,
other collateral of like kind, or of any kind; modify the terms of the Note or
the other Loan Documents; extend or renew the Note for any period; grant
releases, compromises and indulgences with respect to the Note or the other Loan
Documents and to any Persons or entities now or hereafter liable thereunder or
hereunder; release any other guarantor (including any Guarantor), surety,
endorser, obligor or accommodation party of the Note or any other Loan
Documents; or take or fail to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, any Guarantor or any other Person, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Sections 2.11 and 18.3 of the Credit Agreement and
agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by Borrower pursuant thereto without notice to or
further consent from Guarantors, or any of them.

3

--------------------------------------------------------------------------------




4.    No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share. Guarantors hereby expressly waive any right of
contribution or reimbursement from or indemnity against Borrower or any other
Guarantor, whether at law or in equity, arising from any payments made by any
Guarantor pursuant to the terms of this Guaranty, and Guarantors acknowledge
that Guarantors have no right whatsoever to proceed against Borrower, any other
Guarantor or any other Person for reimbursement of any such payments except for
those rights of each Guarantor under the Contribution Agreement; provided,
however, each Guarantor agrees not to pursue or enforce any of its rights under
the Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Obligations remain unpaid or undischarged or any Lender has any obligation to
make Loans or issue Letters of Credit. In the event any Guarantor shall receive
any payment under or on account of the Contribution Agreement, it shall hold
such payment as trustee for Lender and be paid over to Lender on account of the
indebtedness of Borrower to Lender but without reducing or affecting in any
manner the liability of Guarantors under the other provisions of this Guaranty
except to the extent the principal amount or other portion of such indebtedness
shall have been reduced by such payment. In connection with the foregoing,
Guarantors expressly waive any and all rights of subrogation to Lender against
Borrower, any other Guarantor or any other Person, and Guarantors hereby waive
any rights to enforce any remedy which Lender may have against Borrower, any
other Guarantor or any other Person and any rights to participate in any
collateral for Borrower’s obligations under the Loan Documents. Guarantors
hereby subordinate any and all indebtedness of Borrower or any other Guarantor
now or hereafter owed to any Guarantor to all indebtedness of Borrower or any
other Guarantor to Lender, and agree with Lender that (a) Guarantors shall not
demand or accept any payment from Borrower or any other Guarantor on account of
such indebtedness, (b) Guarantors shall not claim any offset or other reduction
of Guarantors’ obligations hereunder because of any such indebtedness, and (c)
Guarantors shall not take any action to obtain any interest in any of the
security described in and encumbered by the Loan Documents because of any such
indebtedness; provided, however, that, if Lender so requests, such indebtedness
shall be collected, enforced and received by Guarantors as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower or such
Guarantor to Lender, but without reducing or affecting in any manner the
liability of Guarantors under the other provisions of this Guaranty except to
the extent the principal amount or other portion of such outstanding
indebtedness shall have been reduced by such payment.
5.    Waiver of Defenses. Guarantors hereby agree that their obligations
hereunder shall not be affected or impaired by, and hereby waive and agree not
to assert or take advantage of any defense based on:

4

--------------------------------------------------------------------------------




(a)    (i) any change in the amount, interest rate or due date or other term of
any of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;
(b)    any subordination of the payment of the obligations hereby guaranteed to
the payment of any other liability of Borrower or any other Person;
(c)    any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;
(d)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;
(e)    any application of sums paid by Borrower or any other Person with respect
to the liabilities of Lender, regardless of what liabilities of the Borrower
remain unpaid;
(f)    any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;
(g)    either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;
(h)    any statute of limitations in any action hereunder or for the collection
of the Note or for the payment or performance of any obligation hereby
guaranteed;
(i)    the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or any Guarantor or any other Person or entity;
(j)    the dissolution or termination of existence of Borrower, any Guarantor or
any other Person or entity;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of Borrower or any Guarantor or any other
Person or entity;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar

5

--------------------------------------------------------------------------------




proceeding affecting, Borrower or any Guarantor or any other Person or entity,
or any of Borrower’s or any Guarantor’s or any other Person’s or entity’s
properties or assets;
(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Collateral, the Credit Support Properties or any of the
improvements located thereon;
(n)    the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of Borrower or of
any action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;
(o)    any failure or delay of Lender to commence an action against Borrower or
any other Person, to assert or enforce any remedies against Borrower under the
Note or the other Loan Documents, or to realize upon any security;
(p)    any failure of any duty on the part of Lender to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower (including,
without limitation Borrower’s financial condition), any other Person, the
Collateral, or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to Guarantors or not (it being agreed that
Guarantors assume responsibility for being informed with respect to such
information);
(q)    failure to accept or give notice of acceptance of this Guaranty by
Lender;
(r)    failure to make or give notice of presentment and demand for payment of
any of the indebtedness or performance of any of the obligations hereby
guaranteed;
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;
(t)    any and all other notices whatsoever to which Guarantors might otherwise
be entitled;
(u)    any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;
(v)    the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;
(w)    the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents or the Hedge
Obligations;
(x)    any transfer by Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;
(y)    the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

6

--------------------------------------------------------------------------------




(z)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors might otherwise be entitled, it
being the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.
Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, Guarantors hereby authorize and empower Lender, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary, each Guarantor hereby waives and releases any claim or other rights
which such Guarantor may now have or hereafter acquire against Borrower or any
other Guarantor or other Person of all or any of the obligations of Guarantors
hereunder that arise from the existence or performance of such Guarantor’s
obligations under this Guaranty or any of the other Loan Documents (other than
the defense of payment or performance), including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification, any
right to participate in any claim or remedy of Lender against Borrower or any
other Guarantor or other Person or any Collateral which Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from
Borrower or any other Guarantor or other Person, directly or indirectly, in cash
or other property or by setoff or in any other manner, payment or security on
account of such claim or other rights, except for those rights of each Guarantor
under the Contribution Agreement; provided, however, each Guarantor agrees not
to pursue or enforce any of its rights under the Contribution Agreement and each
Guarantor agrees not to make or receive any payment on account of the
Contribution Agreement so long as any of the Obligations remain unpaid or
undischarged or any Lender has any obligation to make Loans or issue Letters of
Credit. In the event any Guarantor shall receive any payment under or on account
of the Contribution Agreement, it shall hold such payment as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such indebtedness shall have been reduced by such
payment.
6.    Guaranty of Payment and Performance and Not of Collection. This is a
guaranty of payment and performance and not of collection. The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens available to Lender, its
successors, successors in title, endorsees or assigns. Guarantors hereby waive
any right to require that an action be brought against Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other Person.
7.    Rights and Remedies of Lender. In the event of an Event of Default under
the Note or the other Loan Documents, or any of them, that is continuing (it
being understood that the Lender

7

--------------------------------------------------------------------------------




has no obligation to accept cure after an Event of Default occurs), Lender shall
have the right to enforce its rights, powers and remedies thereunder or
hereunder or under any other Loan Document, in any order, and all rights, powers
and remedies available to Lender in such event shall be nonexclusive and
cumulative of all other rights, powers and remedies provided thereunder or
hereunder or by law or in equity. Accordingly, Guarantors hereby authorize and
empower Lender upon the occurrence and during the continuance of any Event of
Default under the Note or the other Loan Documents, at its sole discretion, and
without notice to Guarantors, to exercise any right or remedy which Lender may
have, including, but not limited to, judicial foreclosure, exercise of rights of
power of sale, acceptance of a deed or assignment in lieu of foreclosure,
appointment of a receiver to collect rents and profits, exercise of remedies
against personal property, or enforcement of any assignment of leases, as to any
security, whether real, personal or intangible. Subject to and in accordance
with the terms, conditions, and restrictions of the Credit Agreement and the
other Loan Documents, at any public or private sale of any security or
collateral for any of the Obligations guaranteed hereby, whether by foreclosure
or otherwise, Lender may, in its discretion, purchase all or any part of such
security or collateral so sold or offered for sale for its own account and may
apply against the amount bid therefor all or any part of the balance due it
pursuant to the terms of the Note or any other Loan Document without prejudice
to Lender’s remedies hereunder against Guarantors for deficiencies. If the
Obligations guaranteed hereby are partially paid by reason of the election of
Lender to pursue any of the remedies available to Lender, or if such Obligations
are otherwise partially paid, this Guaranty shall nevertheless remain in full
force and effect, and Guarantors shall remain liable for the entire balance of
the Obligations guaranteed hereby even though any rights which any Guarantor may
have against Borrower or any other Person may be destroyed or diminished by the
exercise of any such remedy.
8.    Application of Payments. Guarantors hereby authorize Lender, without
notice to Guarantors, to apply all payments and credits received from Borrower,
any Guarantor or any other Person or realized from any security in such manner
and in such priority as Lender in its sole judgment shall see fit to the
Obligations in accordance with the terms, conditions and restrictions of the
Credit Agreement and other Loan Documents.
9.    Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law

8

--------------------------------------------------------------------------------




(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against Guarantors by virtue of this Guaranty or otherwise.
10.    Covenants of Guarantors. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.
11.    Rights of Set-off. In addition to any rights of Lender under applicable
law, during the continuance of any Event of Default under the Note or the other
Loan Documents, Lender may at any time and without notice to Guarantors, but
subject to the prior written approval of Agent, set-off and apply the whole or
any portion or portions of any or all deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or branch of
Lender where the deposits are held) now or hereafter held by Lender or other
sums credited by or due from any Lender to any Guarantor and any securities or
other property of the Guarantors in the possession of such Lender against
amounts payable under this Guaranty, whether or not any other person or persons
could also withdraw money therefrom.
12.    Changes in Writing; No Revocation. This Guaranty may not be changed
orally, and no obligation of any Guarantor can be released or waived by Lender
except as provided in Sections 5.5 or 27 of the Credit Agreement. This Guaranty
shall be irrevocable by Guarantors until all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under,
by reason of, or pursuant to the Note, the Letters of Credit and the Loan
Documents have been completely performed and the Lenders have no further
obligation to advance Loans or issue Letters of Credit under the Credit
Agreement.
13.    Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this Section 13
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by telegraph,
telecopy, telefax or telex, and addressed as follows:

9

--------------------------------------------------------------------------------




If to the Agent or Key Bank:
 
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attn: Kristin Centracchio
Telecopy No.: (770) 510-2195
 
and
 
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Michael Colbert
Telecopy No.: (770) 510-2195
 
and
 
McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
 
If to the Guarantors:
 
c/o Monogram Residential OP LP
5800 Granite Parkway, Suite 1000
Plano, Texas 75024
Attn: Daniel Rosenberg, Esq., Senior Vice President & General Counsel
Telecopy No.: (469) 828-6133
 
With a copy to:
 
DLA Piper LLC (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601-1293
Attn: James M. Phipps, Esq.
Telecopy No.: (312) 251-5735

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.

10

--------------------------------------------------------------------------------




The time period in which a response to such Notice must be given or any action
taken with respect thereto (if any), however, shall commence to run from the
date of receipt if personally delivered or sent by overnight courier, or if so
deposited in the United States Mail, the date of receipt as disclosed on the
return receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address for which no notice was given or for any other reason
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days’ prior Notice thereof, Borrower, Guarantors or Lenders shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America
14.    Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
15.    CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE AS OF THE DATE OF PERSONAL DELIVERY
OR IF MAILED THE DATE OF RECEIPT AS DISCLOSED ON THE RETURN RECEIPT. REJECTION
OR OTHER REFUSAL TO ACCEPT OR THE INABILITY TO DELIVER BECAUSE OF CHANGED
ADDRESS FOR WHICH NO NOTICE WAS GIVEN OR FOR ANY OTHER REASON SHALL BE DEEMED TO
BE RECEIPT OF THE NOTICE SENT. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT
LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS
AGAINST ANY SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY
PROPERTY OF ANY GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE RIGHTS AND OBLIGATIONS

11

--------------------------------------------------------------------------------




OF GUARANTORS AND LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY
GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE OF NEW YORK. EACH GUARANTOR
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT. EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE
THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS PARAGRAPH 15. EACH GUARANTOR ACKNOWLEDGES THAT
THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL
COUNSEL AND THAT SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE, KNOWING
AND VOLUNTARY ACT.
16.    Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns, and the
holders of the Hedge Obligations. No Guarantor shall assign or transfer any of
its rights or obligations under this Guaranty without the prior written consent
of Lender.
17.    Assignment by Lender. This Guaranty is assignable by Lender in whole or
in part in conjunction with any assignment of the Note or portions thereof, and
any assignment hereof or any transfer or assignment of the Note or portions
thereof by Lender shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender.
18.    Severability. If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.
19.    Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.
20.    No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
21.    Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty.

12

--------------------------------------------------------------------------------




22.    Ratification. Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Credit Agreement as if the same were more fully set forth herein.
23.    Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.
24.    Fair Consideration. The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.
25.    Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
26.    Condition of Borrower. Without reliance on any information supplied by
the Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.
[CONTINUED ON NEXT PAGE]






13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
14th day of January, 2015.
GUARANTORS:
 
MONOGRAM RESIDENTIAL TRUST, INC., a
Maryland corporation
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer, Treasurer and Secretary
 
(SEAL)
 
 
MONOGRAM RESIDENTIAL, INC., a Delaware
corporation
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer, Treasurer and Secretary
 
(SEAL)
 
 
MR BUSINESS TRUST, a Maryland business trust
 
By: Monogram Residential Trust, Inc., a Maryland
corporation, its trustee
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer, Treasurer and Secretary
 
(SEAL)




14

--------------------------------------------------------------------------------






MONOGRAM RESIDENTIAL APARTMENT
COLLECTION, INC., a Delaware corporation
 
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer, Treasurer and Secretary   
 
 
(SEAL)
 
 
 
[SIGNATURES CONTINUED ON NEXT PAGE]








15

--------------------------------------------------------------------------------




MONOGRAM RESIDENTIAL ACAPPELLA GP, LLC;
MONOGRAM RESIDENTIAL ADDISON CIRCLE FINANCE, LLC;
MONOGRAM RESIDENTIAL ADDISON CIRCLE, LLC;
MONOGRAM RESIDENTIAL SCOTTSDALE, LLC;
MONOGRAM RESIDENTIAL RICHARDSON, LLC;
MONOGRAM RESIDENTIAL KENDALL COMMONS, LLC;
MONOGRAM RESIDENTIAL PEMBROKE, LLC;
MONOGRAM RESIDENTIAL CYAN, LLC;
BHC II, LLC;
BHC III, LLC;
MONOGRAM RESIDENTIAL REIT TRS HOLDING, LLC;
MONOGRAM RESIDENTIAL PACIFICA, LLC;
MONOGRAM RESIDENTIAL PACIFICA GP, LLC;
MONOGRAM RESIDENTIAL SHADY GROVE, LLC;
MONOGRAM RESIDENTIAL SHADY GROVE GP, LLC;
MONOGRAM RESIDENTIAL 1401 MISSION, LLC;
MONOGRAM RESIDENTIAL FAIRMOUNT, LLC;
MONOGRAM RESIDENTIAL COLUMBIA, LLC;
MONOGRAM RESIDENTIAL SKYLINE, LLC;
MONOGRAM RESIDENTIAL WEST UNIVERSITY, LLC;
MONOGRAM RESIDENTIAL ARPEGGIO, LLC;
MONOGRAM RESIDENTIAL AUDUBON, LLC;
MONOGRAM RESIDENTIAL BAILEYS, LLC;
MONOGRAM RESIDENTIAL BRICKELL, LLC;
MONOGRAM RESIDENTIAL CAMERON HOUSE, LLC;
MONOGRAM RESIDENTIAL DISTRICT, LLC;
MONOGRAM RESIDENTIAL DELRAY FINANCE, LLC;
MONOGRAM RESIDENTIAL DELRAY MANAGER, LLC;
MONOGRAM RESIDENTIAL LOVERS LANE I, LLC;
MONOGRAM RESIDENTIAL HUNTINGTON BEACH, LLC;
MONOGRAM RESIDENTIAL CUSTER, LLC;
MONOGRAM RESIDENTIAL MISSION GORGE, LLC;
MONOGRAM RESIDENTIAL MUSEUM DISTRICT, LLC;
MONOGRAM RESIDENTIAL PEACHTREE, LLC;
MONOGRAM RESIDENTIAL 21 LAWRENCE, LLC;
MONOGRAM RESIDENTIAL RENAISSANCE, LLC;
MONOGRAM RESIDENTIAL SAN SEBASTIAN, LLC; and
MONOGRAM RESIDENTIAL SATORI, LLC,
each a Delaware limited liability company
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer,
Accounting Officer, Treasurer and Assistant Secretary
[SIGNATURES CONTINUE ON FOLLOWING PAGE]


16

--------------------------------------------------------------------------------




MONOGRAM RESIDENTIAL RIO, LLC;
MONOGRAM RESIDENTIAL PROSPECT, LLC;
MONOGRAM RESIDENTIAL TYSON'S CORNER, LLC;
MONOGRAM RESIDENTIAL DELRAY II, LLC;
MONOGRAM RESIDENTIAL ST. ROSE, LLC;
MONOGRAM RESIDENTIAL 22 WATER STREET, LLC;
MONOGRAM RESIDENTIAL WATERFORD PLACE, LLC;
MONOGRAM RESIDENTIAL SANTA ROSA, LLC;
MONOGRAM RESIDENTIAL BELMAR, LLC;
MONOGRAM RESIDENTIAL BRIAR FOREST, LLC;
MONOGRAM RESIDENTIAL BURROUGHS MILL, LLC;
MONOGRAM RESIDENTIAL CALYPSO LLC;
MONOGRAM RESIDENTIAL CHERRY CREEK, LLC;
MONOGRAM RESIDENTIAL ELDRIDGE, LLC;
MONOGRAM RESIDENTIAL FITZHUGH, LLC;
MONOGRAM RESIDENTIAL REDWOOD, LLC;
MONOGRAM RESIDENTIAL NOHO HOLDING, LLC;
MONOGRAM RESIDENTIAL PARK CREST HOLDING, LLC;
MONOGRAM RESIDENTIAL RUSSELL, LLC;
MONOGRAM RESIDENTIAL DEVELOPMENT SERVICES, LLC;
MONOGRAM RESIDENTIAL ASSET MANAGEMENT SERVICES, LLC;
MONOGRAM RESIDENTIAL DISPOSITION SERVICES, LLC; and
MONOGRAM RESIDENTIAL APARTMENT COLLECTION, LLC,
each a Delaware limited liability company
 
By: /s/ Howard S. Garfield
Name: Howard S. Garfield     
Title: Executive Vice President, Chief Financial Officer, Chief Accounting
Officer,
Accounting Officer, Treasurer and Assistant Secretary
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]




17

--------------------------------------------------------------------------------




Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.
KEYBANK NATIONAL ASSOCIATION
as Agent for the Lenders
 
 
By: /s/ Kristin Centracchio
Name: Kristin Centracchio       
Title: Vice President              




18